Citation Nr: 1617433	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  14-01 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), rated as 50 percent disabling.

2.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).

3.  Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Veteran represented by:	Todd S. Hammond, Attorney at Law


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2007 to July 2012.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran was scheduled for a Travel Board hearing in March 2016.  He failed to appear for that hearing with no reason provided.  The case will therefore proceed as though the request for a hearing had been withdrawn.  38 C.F.R. § 20.704(d) (2015).


FINDINGS OF FACT

1.  In March 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal of the claim for an increased rating for PTSD was requested.

2.  In March 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal of the claim of entitlement to service connection for residuals of a TBI was requested.

3.  The Veteran's current erectile dysfunction first manifested during active service.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the appeal by the Veteran have been met with respect to the claim of entitlement to an increased rating for PTSD.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for the withdrawal of the appeal by the Veteran have been met with respect to the claim of entitlement to service connection for residuals of a TBI.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for entitlement to service connection for erectile dysfunction have been met.  38 U.S.C.A. § 1110 (West 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased rating for PTSD and residuals of a TBI

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id.

In the present case, the Veteran submitted written correspondence in March 2016 clearly expressing his intent to withdraw his appeal as to his claims for an increased rating for PTSD and entitlement to service connection for residuals of a TBI.  Consequently, the Board finds that the Veteran has withdrawn his appeal as to these issues.  Hence, there remain no allegations of errors of fact or law for appellate consideration at this time.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

Erectile dysfunction

The Veteran seeks to establish his entitlement to service connection for erectile dysfunction.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish entitlement to service connection for any disability on a direct basis, the record must contain competent evidence of (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The facts of this case may be briefly summarized.  The Veteran reported erectile dysfunction complaints during service after beginning Prozac for anxiety and depression.  He filed a service connection claim for erectile dysfunction in February 2012, prior to his discharge from active service in July 2012.  He has reported continued erectile dysfunction symptoms to the current day.  Notably, the Veteran is clearly competent to describe erectile dysfunction symptoms.  38 C.F.R. § 3.159(a)(2).  

On VA examination in June 2013, the examiner noted that the Veteran had a prior diagnosis of erectile dysfunction in 2011, as well as a current diagnosis.  However, he opined that these two conditions were unrelated.  By way of rationale, the examiner noted that at the time of the initial diagnosis the Veteran was drinking and had significant marital discord, whereas at the time of the examination he was divorced and was no longer taking any psychiatric medications.  The examiner further noted that the Veteran himself believed that his erectile dysfunction was related to "performance anxiety."

In his March 2016 correspondence, the Veteran stated that the examiner "misquoted" him with regard to the cause of his erectile dysfunction.  Specifically, the Veteran asserted that his erectile dysfunction was due to medications taken for his psychiatric disorder, not, as the examiner held, due to "performance anxiety."  

The Board observes that it is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b).

Here, the Veteran first manifested erectile dysfunction in service.  The Board finds no credible evidence that his erectile dysfunction symptoms ceased to exist.  Thus, the record reflects continuity of erectile dysfunction from service to the current time.  On this set of facts, the cause of such erectile dysfunction is irrelevant.  In light of this evidence, the Board finds that the pertinent evidence of record is at least in relative equipoise on the question of whether the Veteran's current erectile dysfunction first manifested in service.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's current erectile dysfunction first manifested during active service.  Accordingly, the criteria for service connection are met.  38 U.S.C.A. § 1110.


ORDER

The appeal as to the claim for an increased rating for PTSD is dismissed.

The appeal as to the claim of entitlement to service connection for residuals of a TBI is dismissed.

The claim of entitlement to service connection for erectile dysfunction is granted.




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


